Citation Nr: 1412901	
Decision Date: 03/26/14    Archive Date: 04/08/14

DOCKET NO.  07-23 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for a sleep disorder.

3.  Entitlement to service connection for low back disability.

4.  Entitlement to service connection for a digestive disorder, claimed as incontinence and constipation.

5.  Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran had active service from January 1975 to March 1979.

These matters are on appeal from a May 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  This case was most recently Remanded by the Board in August 2013 for further evidentiary development.

In January 2014, the Veteran signed an Expedited Processing Waiver of the 30-Day Waiting period and indicated that he waived AOJ consideration of any future evidence he wished to submit at a later time.

In a December 2013 Informal Hearing Presentation, the Veteran, through his representative, raised the issue of entitlement to a nonservice-connected pension.  The claim for nonservice-connected pension is referred to the RO/AOJ for appropriate development.

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issues of entitlement to service connection for entitlement to service connection for a digestive disorder, an acquired psychiatric disorder, and a sleep disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A chronic headache disability was not shown in service or for several years thereafter; and, the preponderance of the evidence fails to establish that the Veteran's current complaints of headaches were caused or aggravated by his active service.

2.  A chronic low back disability, currently diagnosed as lumbar strain with mild degenerative changes, was not shown in service or for several years thereafter; and, the preponderance of the evidence fails to establish that the Veteran's lumbar strain with mild degenerative changes was caused or aggravated by his active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a chronic headache disability have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).

2.  The criteria for service connection for low back disability have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).
Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letter dated in February 2005 of the criteria for establishing service connection for headaches and low back disability, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded in a May 2007 letter.  These letters accordingly addressed all notice elements and predated the initial adjudication by the AOJ/RO.  Nothing more was required.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the claims.  Pertinent medical evidence associated with the claims files consists of service, private, and VA treatment records.  In this regard, the STRs appear to be incomplete as a discharge examination report has not been associated with those records.  However, the Board observes that the Veteran's claims are ultimately being denied based on the lack of a medical nexus between his service and his current disabilities, not solely on a lack of in-service injury to the low back and complaints of headaches.  Moreover, treatment and complaints of low back problems and headaches are well-documented in the available STRs.  Hence, the lack of his service discharge examination report is not prejudicial in the instant case.  The Board is also aware that it has a heightened obligation to consider carefully the benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).

In addition, while the Veteran's service personnel records (SPRs) are being requested in the Remand below with respect to the claim for service connection for an acquired psychiatric disorder, the Board observes that in the June 2013 written argument, the Veteran, through his representative, stated that these records are potentially relevant to the claim of service connection for an acquired psychiatric disability as such record would document disciplinary problem, which they argue would serve as evidence of the initial manifestations of his psychiatric disorder.  They have made no contention, nor does the evidence suggest, that the SPRs may be relevant to his low back disability and headaches claims.  

As such, the Board finds that no useful purpose would be served in Remanding these claims for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

Pursuant to the Board's March 2011 Remand, VA treatment records from the New York VA Medical Center (VAMC) dated from April 1982 to July 2004 were requested.  However, in September 2012 VA issued a formal finding on the unavailability of those records and notified the Veteran of that finding.  Reports from Beth Israel Hospital and records from the Social Security Administration were obtained pursuant to the Board's Remand.

As regards the Veteran's low back disability, in July 2007 and in May 2011, the Veteran was afforded a VA spine examination and an opinion was obtained.  As regards the Veteran's headaches, the Board observes that the Veteran has not been afforded a VA neurological examination that specifically addressed the Veteran's complaints of headaches.  However, the Veteran was afforded a VA mental disorders examination in March 2012 at which time the examiner addressed the etiology of the Veteran's headaches and suggested that they were secondary to head trauma sustained in a 2005 work-related accident.  A review of those reports of examination shows that all subjective and objective findings necessary for evaluation of the Veteran's low back disability and headaches were observed and recorded.  The examiners also took into account the Veteran's lay history and complaints.  Rationale was provided with opinions.  The examinations appear to be complete and adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Based on the foregoing action, the Board finds that VA substantially complied with the Board's remand directives in further developing the Veteran's claims.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999).  Also of record and considered in connection with the appeal are various statements submitted by the Veteran and his representative, on his behalf.  No outstanding evidence has been identified that has not otherwise been obtained.

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

II.  Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, such as arthritis and organic diseases of the nervous system, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 C.F.R. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).

A.  Headaches

The Veteran contends that he has headaches that are related to his service.

The STRs reflect a complaint of headaches in April 1976 and subsequent to being punched during a fight in July 1976.  As previously discussed, there is no evidence of a discharge examination in the claims file.

Post-service, the first reference to headaches is shown in a September 1995 VA treatment report which reflects a complaint of a one-day history of headaches after "sniffing cocaine."  An October 1995 VA medical certificate indicates a complaint of migraine headaches and a diagnosis of headaches.  Records dated in June and July 1999 indicate additional complaints of headaches and reflect that the Veteran was involved in a pedestrian motor vehicle accident (MVA) in 1996.  A September 2004 report reflects a complaint of headaches in connection with hypertension.

SSA records reflect that in October 2005 the Veteran was a passenger in a golf cart that overturned while working as a groundskeeper.  He complained of headaches and was diagnosed as having an occipital fracture left subdural hematoma and right orbital contusion.
VA treatment records include a March 2006 report which indicates an assessment of headache, right-sided and frontal-"prob htn induced."

Additional SSA records include a December 2006 emergency hospital report which reflects the Veteran's complaint of aches in the back of his head secondary to falling from a roof.  A November 2009 report reflects a complaint of headaches and an assessment of status post closed head injury with a subdural hematoma.

VA treatment records include a June 2007 report which reflects the Veteran's complaint of headaches and an impression of "rule out cluster headaches."  A July 2007 report reflects an impression of rule out cluster versus migraine headaches.  Notably, records dated in August 2010, May 2011, June 2011, and September 2011 indicate normal neurological examinations.

On VA mental disorders examination in March 2012, the examiner opined that the Veteran's headaches may or may not be related to residuals of the head trauma he sustained in 2005.

The Board finds that the claim must be denied.  While the Veteran had complaints of headaches on a few occasions during service, no chronic headache disability was shown in service.  There is likewise no competent evidence diagnosing a chronic headache disability within a year of service discharge.  The lack of evidence of a chronic headache disability in-service or within a year of service discharge is evidence against a finding for service connection on the theories of direct onset (38 C.F.R. § 3.303(a)) or a presumption of service connection (38 C.F.R. § 3.307, 3.309).  Further, as no physician has ever related the Veteran's complaints of headaches since service to his current complaints, there is no basis to establish service connection based on continuity of symptomatology (38 C.F.R. § 3.303(b)).

Indeed, the earliest post-service medical evidence of any relevant findings is dated in September 1995.  This is over 16 years after separation from active duty service.  That too is evidence that weighs against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (a lengthy period without complaint or treatment is evidence that there has not been a continuity of symptomatology, and weight heavily against the claim).  More importantly, the headaches complained of in September 1995 were related to cocaine use.  Reports dated in 1999 suggest the possibility of some relationship between his headaches and a 1996 MVA.  In September 2004, his headaches were related to hypertension.  Thereafter, the record reflects headache complaints subsequent to work-related accidents in October 2005 and December 2006.  In this regard, a May 2012 VA examiner suggests that his headaches were related to the 2005 incident.  Significantly, there is no medical opinion of record that relates any of the Veteran's post-service complaints of headaches to those he experienced during service in 1977.  There is likewise no persuasive evidence that the Veteran has been experiencing chronic headaches since service or that any current headaches are related to his active military service.

Full consideration has been given to the Veteran's post-service treatment for headaches and the unavailability of records from alleged treatment at the New York VAMC between 1982 and 2004.  However, the Board's attention is drawn to the September 1995 VA treatment record which indicates a "one-day" history of headaches without any mention of a history of headaches prior to September 1995 or since his discharge from service.  Such weighs against the claim.  Had he been experiencing headaches since service, it would have seemed logical that he would have sought treatment, or mentioned it to a service treatment provider, in September 1995.  See AZ v. Shinseki, No. 2012-7046, 2013 (Fed. Cir. Sept. 30, 2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011); Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance, J., concurring) (citing FED. R. EVID. 803 (7) for the proposition that "the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded").  In light thereof, the Board also determines that any statements asserting a continuity of headaches since active service, while competent, are nonetheless not credible.


B.  Low Back

The Veteran contends that he has low back disability that is related to his service.

The STRs include two clinical notes dated in June 1977 which reflect complaints of low back pain and impressions of muscle strain and rule out lumbosacral strain.  It was noted that he was lifting a five-gallon water can when pain in the left inguinal area began.  There is again no evidence of a discharge examination in the claims file.

Post-service, the first reference to back disability is shown in March 1999 and July 1999 VA treatment records, wherein it is noted that the Veteran sustained injury to his lumbar spine after a 1997 pedestrian MVA.  No reference was made at that time to the Veteran's active service or history of low back pain.

SSA records include a January 2006 chiropractic report which states that the Veteran had an in-service low back strain in June 1977 and complained of some residual involvement with the lower back since that time.  However, the chiropractor did not make a specific finding that those complaints were related to his service.

A February 2006 statement from Dr. J.M.M. states that during service in June 1977 the Veteran experienced pain when lifting a five-gallon water can and was diagnosed with muscle strain.  On another occasion that month, he had additional discomfort in the lumbosacral region.  The Veteran maintained that he had residual problems in his lower back from the last episode.  However, while the physician indicated that the Veteran was suffering from low back pain syndrome, he did not relate the condition to his service.

VA treatment records include a May 2006 report which shows that the Veteran complained of right-sided low back pain after lifting a ladder at work and denied any prior history of back injuries.

SSA records include a December 2006 hospital report that reflects that the Veteran fell 10 feet from a ladder onto his back and was diagnosed as having a lumbar sprain.  Another report reflects an impression of a contusion/bruising of the lumbar spine.  Records dated in May and June 2007 reflect diagnoses of lumbar strain with bulging disc and lumbago.

On VA spine examination in July 2007, the Veteran presented with a history of an in-service low back injury in 1977 diagnosed as a strain after which he was allowed to return to duty after days.  Post-service, he worked for 27 years at a warehouse and as a bus driver.  An X-ray examination of the lumbar spine indicated minimal degenerative changes.  Upon further examination, the examiner diagnosed lumbago that the examiner opined was not caused by or a result of a 30-year old in-service back injury based on the rationale that he had a minor back injury 30 years ago and was able to work in heavy labor for 27 years.  The examiner concluded that his condition was more likely due to age and body habitus.

A November 2009 report reflects the Veteran's history of the October 2005 work-related golf cart accident which caused him to experience low back pain.  The report also referenced the 2006 fall from the ladder.  On examination, the assessment was chronic low back pain with significantly restricted range of motion.

A January 2010 SSA disability determination shows that the Veteran had been disabled since December 2006 with a primary diagnosis of disorders of the back (discogenic and degenerative).

In May 2011, the Veteran was afforded a VA spine examination and the examiner noted complaints of back pain in a May 1999 report and involvement in a MVA as a pedestrian 1996.  The examiner referenced a May 1999 report reflects complaint of low back pain, but that the physical examination was inconsistent with exaggerated complaints.  He presented with a history of low back strain in 1977 after which he returned to duty after 5 days and complained of constant low back pain for years.  

After an examination, the examiner diagnosed lumbar strain with mild degenerative changes which the examiner opined is less likely as not caused by or a result of low back pain during service based on the rationale that a review of the claims file and medical records revealed multifactorial contributing factors to back pain that include a previous MVA, obesity, and previous work [history].  An X-ray showed minimal degenerative changes appropriate for his age and body habits.

The Board finds that the claim must be denied.  While the Veteran had complaints of, and was treated for, low back symptomatology on a few occasions during service, no chronic low back disability was shown in service.  There is likewise no competent evidence diagnosing DJD within a year of service discharge.  The lack of evidence of a chronic low back disability in-service or within a year service discharge is evidence against a finding for service connection on the theories of direct onset (38 C.F.R. § 3.303(a)) or a presumption of service connection (38 C.F.R. § 3.307, 3.309).  Further, as no physician has ever related the Veteran's in-service low back symptomatology to his current low back disability, there is no basis to establish service connection based on continuity of symptomatology (38 C.F.R. § 3.303(b)).  Notably, the May 2011 examiner attributed post-service back symptoms to post-service events.

More importantly, the only competent opinions of record consist of the July 2007 VA opinion stating that the Veteran's lumbago was not caused by or a result of a back injury during service and the May 2011 VA opinion that the Veteran's lumbar strain with mild degenerative changes is less likely as not caused by or a result of low back pain during service.  Both opinions are supported by well-reasoned rationale.  The July 2007 opinion considered the Veteran's post-service employment and the May 2011 considered the post-service MVA, obesity, and post-service employment as contributing factors.  There is also no conflicting medical opinion.  Notably, the post-service medical evidence shows that the Veteran sustained injury to his low back in a 1996/1997 MVA and as a result of work-related accidents in October 2005, May 2006, and December 2006.  None of the providers that treated the Veteran in connection with those incidents related the Veteran's low back disability to his service.  There is likewise no persuasive evidence that the Veteran has been experiencing chronic symptoms of arthritis or degenerative joint disease, since service or that any current low back problem is related to his active military service.

There are also inconsistencies in the Veteran's reported history of low back disability.  Specifically, while the January 2006 chiropractic report reflects the Veteran's complaint of low back symptomatology since his service, the May 2006 VA treatment report shows that he denied any prior back injuries.  Such weighs against the claim.  See, Buczynski, supra.  Any statements asserting a continuity of a low back symptomatology since the Veteran's active service, while competent, are nonetheless less credible.

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, an opinion as to the etiology and onset of headaches and low back disabilities and whether any current headaches and low back disabilities are etiologically related to the Veteran's active service, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Orthopedic and neurological disorders are not the types of conditions/diseases that are readily amenable to mere lay diagnosis or probative comment regarding its etiology, as the evidence shows that range of motion testing and X-ray examinations (in the case of orthopedic disorders) and diagnostic and other specific findings (in the case of neurological and orthopedic disorders) are needed to properly assess and diagnose orthopedic disorders.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). 

That is, although the Board readily acknowledges that Veteran is competent to report symptoms such as headaches and low back pain, there is no indication that the Veteran is competent to etiologically link any such symptoms to his active service.  In addition, the Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran has received any special training or acquired any medical expertise in evaluating neurological or orthopedic disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.

In reaching this conclusion, the Board notes that under the provisions of 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, a reasonable doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for headaches is denied.

Service connection for low back disability is denied.


REMAND

In the August 2013 Remand, the Board observed that in a June 2013 written argument, the Veteran's representative requested that the Veteran's personnel records be obtained as they are, according to the Veteran's representative, potentially relevant to the claim of service connection for an acquired psychiatric disability.  The request for these records was unfortunately omitted from the directives below and the service personnel records have not been obtained.  These records should be requested and obtained.  And, upon their receipt, an addendum psychiatric opinion should be obtained.

As regards the claim for service connection for a digestive disorder, as noted in the Board's August 2013 Remand, the May 2011 VA examination was inadequate because it did not accurately note the Veteran's most recent issues, including a diagnosis of "mild diverticulum" resulting from a July 2011 colonoscopy.  On VA esophageal and intestinal conditions Disability Benefits Questionnaire examinations in November 2013, the examiner stated that the Veteran had not been diagnosed with an intestinal condition.  However, this appears to be inaccurate based on the July 2011 diagnosis of mild diverticulum.  In this regard, the examiner only acknowledged a finding of polyps.  As it is unclear what relationship, if any, the mild diverticulum has to the Veteran's service a new VA examination and opinion is deemed warranted.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).
 
As regards the claim for service connection for a sleep disorder, a March 2012 VA mental disorders examination reflects a chronic sleep impairment as a symptom of the Veteran's diagnosed adjustment disorder and mixed anxiety with depressed mood.  As it is unclear whether the Veteran's sleep impairment is a symptom of an acquired psychiatric disorder or a separate and distinct sleep disorder, the claim for service connection for a sleep disorder is intertwined with the claim for entitlement to service connection for an acquired psychiatric disorder and must also be Remanded.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the National Personnel Records Center, Records Management Center, or any other appropriate agency to obtain a copy of the Veteran's service personnel records.  A formal determination, pursuant to 38 C.F.R. §  3.159(c)(2), must be entered if it is determined that the above records or information do not exist or that efforts to obtain them would be futile.  In the event that it is determined that the records are unavailable, provide the appellant with appropriate notice under 38 C.F.R. § 3.159(c), and give him an opportunity to respond.

2.  Ask the Veteran to submit any statements in support of his claims for service connection for a sleep disorder, acquired psychiatric disorder, and a digestive disorder, including the statement from his wife regarding relevant symptoms dating back to the 1980s, as mentioned in the June 2013 written argument.

3.  On completion of the above, schedule an appropriate VA examination to address the nature and etiology of any current psychiatric disorder  All indicated studies should be performed.  The claims folder should be provided to the examiner for review of pertinent documents.  The examiner should reflect that such a review was conducted.  All psychiatric disabilities should be identified.  The examiner should then provide an opinion as to whether it is as least as likely as not (a 50 percent probability or greater) that any identified psychiatric disorder had its onset in service or is otherwise related to the Veteran's active service.  Consideration should be given to the Veteran's argument that disciplinary problems in service were the initial manifestation of his psychiatric disorder.  Any disciplinary problems shown in service should be discussed.

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

4.  Then, schedule an appropriate VA examination by an examiner other than the May 2011 and November 2013 VA examiners to determine the nature and etiology of any digestive disorder, to specifically include the July 2011 colonoscopy diagnosis of "mild diverticulum."  All indicated studies should be performed.  The claims folder should be provided to the examiner for review of pertinent documents. The examiner should reflect that such a review was conducted.  The examiner should provide an opinion as to whether it is as least as likely as not (a 50 percent probability or greater) that the Veteran has any gastrointestinal disability, to specifically include the July 2011 diagnosis of mild diverticulum, that had its onset in service or is otherwise related to his active service.  The examiner should acknowledge and discuss the findings made by the March 2006 VA physician, the July 2011 colonoscopy, the May 2011 and November 2013 VA examinations and opinions, and statements from the Veteran asserting the continuity of symptomatology since service.

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

5.  Thereafter, the issues on appeal should be readjudicated.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the ultimate outcome of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


